           Case 1:19-cv-03155-RMP                   ECF No. 44        filed 06/26/20         PageID.1010 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                  for the_                                            U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
     KACHESS COMMUNITY ASSOCIATION, a                                                                            Jun 26, 2020
    Washington nonprofit corporation; and WISE USE                                                                   SEAN F. MCAVOY, CLERK
    MOVEMENT, a Washington nonprofit corporation,                     )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:19-CV-3155-RMP
US DEPARTMENT OF INTERIOR, Bureau of Reclamation;
WASHINGTON STATE DEPARTMENT OF ECOLOGY;                               )
BRENDA BURMAN, Commissioner; and MAIA BELLON,                         )
Director; and ROZA IRRIGATION DISTRICT, Intervenor
Defendant,
                        Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                            dollars ($                 ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of               % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             Defendants Washington State Department of Ecology and its former Director Maia Bellon’s Motion to Dismiss State Law Claims (ECF
✔ other: No. 22) is GRANTED.
’
             Intervenor Roza Irrigation District’s Motion to Dismiss, (ECF No. 23) is GRANTED.
             Defendants United States Department of the Interior, Bureau of Reclamation and its Commissioner Brenda Burman’s Motion to Dismiss,
             (ECF No. 25) is GRANTED.
             Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE, without costs or fees for any party and WITHOUT LEAVE TO AMEND.
             Judgment of dismissal without prejudice.
This   action was (check one):
’ tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                           on Motions
       to Dismiss (ECF No. 22, 23, 25)


Date: 06/26/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                            (By) Deputy Clerk

                                                                              Allison Yates
